         

Exhibit 10.1
August 12, 2009
Jeffrey P. Gotschall
Chairman of the Board and
Chief Executive Officer
SIFCO Industries, Inc.
970 East 64th Street
Cleveland, Ohio 44103
          Re: Terms of Employment
Dear Jeff:
This letter memorializes the terms of your continued employment with SIFCO
Industries, Inc. (the “Company”) following your retirement as Chief Executive
Officer effective August 31, 2009. We are entering into this letter based on
your request for retirement and our common recognition that the Company will
require your assistance in its executive succession to a new management team.

  1.   Employment Status and Term. Following your resignation as Chief Executive
Officer, you will continue as an employee of the Company. You will also continue
your service as the non-executive Chairman of the Board of the Company, having
such responsibility and authority as normally accompanies such office, subject
to the Company’s Regulations as currently constituted and to your election as a
director by the Company’s shareholders. So long as you continue to satisfy any
published director qualifications or requirements, the Nominating Committee will
consider your nomination to the Board for every election until your 65th
birthday. You shall be employed by the Company until your 65th birthday, unless
earlier terminated for “Cause” (as defined below) in the good faith
determination by the Board (the “Term”). “Cause” shall mean an act or acts of
fraud or dishonesty by you intended to result in gain or personal enrichment to
you at the expense of the Company; unlawful conduct or gross misconduct that is
materially injurious to the Company or your conviction of, or plea of nolo
contendere to, a felony or to a misdemeanor involving fraud, dishonesty, or
moral turpitude; or your engagement in a material breach of your
responsibilities to the Company that results in a material injury to the
Company.     2.   Responsibilities. Your responsibilities will include advising
the Board regarding strategic and operational issues relating to the Company’s
business and performing such other duties that the Board or the Interim CEO may
request. Your responsibilities also will include continued oversight of The
SIFCO Foundation. We have agreed that you will maintain your office at your
home, but you shall be available to the Board and the Interim CEO as needed by
the Company. You will be reimbursed for reasonable expenses necessary to
maintain a home office, including but not limited to your cell phone, office
supplies and computer expenses.     3.   Compensation. You shall be entitled, in
consideration of your services as an employee of the Company, to an annual
salary during the Term of $220,000, which shall be payable in

 



--------------------------------------------------------------------------------



 



      accordance with the Company’s normal payroll policies. You shall also be
entitled to participate in any health and welfare benefits (including, without
limitation, life insurance, medical insurance (including medical benefits
reimbursement account), long term disability and other benefits), as well as
retirement benefits (such as 401(k) Plan, including any company contributions)
maintained, from time to time, by the Company on such terms as are generally
available to salaried employees of the Company. You shall not be eligible to
participate in any future incentive or bonus compensation plan maintained by the
Company; however, you will be eligible for your fiscal year 2009 bonus on the
terms already established, and your existing equity incentive awards will
continue to vest in accordance with their terms.

  4.   Confidentiality and Noncompetition. During the Term and for a period of
two years following the term, you shall not directly or indirectly compete with
the Company as an owner, director, employee or consultant of any business that
provides competitive or similar products or services as the Company; provided
that nothing herein shall preclude you from owning the securities, representing
less than 2% of the voting power, of any publicly-traded company that may be
competitive. You shall keep all nonpublic information regarding the Company, its
business and its customers confidential and you shall not use or disclose such
information, except in connection with your employment with the Company or your
service as a director; provided that the foregoing shall not apply to any
information that is (i) generally available to the public other than as a result
of a disclosure by you, or (ii) was or becomes available to you on a
non-confidential basis from a source other than the Company that is not bound by
a confidentiality agreement with the Company or otherwise prohibited from
transmitting the information to you by a contractual, legal or fiduciary
obligation.     5.   Other Agreements and Arrangements. This letter supersedes
all other employment, severance and change in control agreements between you and
the Company. Without limiting the generality of the foregoing, this agreement
will terminate the Change in Control Severance Agreement between you and the
Company dated as of July 30, 2002.

I am pleased that you have agreed to continue your employment with the Company
during this period of transition. As a duly authorized representative of the
Company, the Company is pleased to confirm our mutual agreement as set forth
herein. Your continued service is vital to a successful management transition
and the continued success of the Company.

     
Sincerely,
   
 
   
/s/ J. Douglas Whelan
 
J. Douglas Whelan
    
Chair of Compensation Committee
   
 
   
ACCEPTED AND AGREED TO
as of the date first above written:
   
 
   
/s/ Jeffrey P. Gotschall
 
Jeffrey P. Gotschall
    

 